Order entered May 28, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00394-CV

         B & S WELDING LLC WORK RELATED INJURY PLAN, Appellant

                                           V.

          JUAN PEDRO OLIVA-BARRON AND AVELINA OLIVA, Appellee

                    On Appeal from the 95th Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 09-12619

                                       ORDER
      Before the Court is appellant’s May 18, 2014 motion to display video footage at oral

argument. The motion is DENIED.


                                                  /s/   JIM MOSELEY
                                                        PRESIDING JUSTICE